UNPUBLISHED ORDER
                        Not to be cited per Circuit Rule 53




           United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                              Submitted May 3, 2006*
                               Decided May 4, 2006

                                       Before

                  Hon. RICHARD A. POSNER, Circuit Judge

                  Hon. FRANK H. EASTERBROOK, Circuit Judge

                  Hon. DIANE P. WOOD, Circuit Judge

No. 05-3237

IN RE                                       Appeal from the Executive Committee
   JOAN A. CONWAY, aka                      of the United States District Court for
JOAN A. CAVALIERI,                          the Northern District of Illinois,
      Appellant.                            Eastern Division.

                                            No. 05 C 3501

                                            Charles P. Kocoras,
                                            Chief Judge.


                                     ORDER

       Joan Conway appeals from an order of the Executive Committee of the
United States District Court for the Northern District of Illinois enjoining her from
filing new civil actions without prior approval. The Executive Committee acted in
response to Conway’s many frivolous and often indecipherable lawsuits. As best we



      *
        After an examination of the briefs and the record, we have concluded that
oral argument is unnecessary. Thus, the appeal is submitted on the briefs and the
record. See Fed. R. App. P. 34(a)(2).
No. 05-3237                                                                     Page 2

can tell, Conway contends that the filing restriction violates her constitutional right
to access the courts.

       The right of access to the courts is not a right to bring frivolous lawsuits.
See, e.g., United States ex rel. Verdone v. Circuit Court for Taylor County, 73 F.3d
669, 674 (7th Cir. 1995); Coleman v. Comm’r of Internal Revenue, 791 F.2d 68, 72
(7th Cir. 1986). We have repeatedly rejected constitutional challenges to filing
restrictions imposed against litigants who bring frivolous suits; so long as a
restriction does not “bar the courthouse door” entirely, it will not impermissibly
infringe a litigant’s access to the courts. See In re Chapman, 328 F.3d 903, 905-06
(7th Cir. 2003); In re Davis, 878 F.2d 211, 212 (7th Cir. 1989); Green v. Warden,
U.S. Penitentiary, 699 F.2d 364, 369-70 (7th Cir. 1983). Here, the effect of the
Executive Committee’s order is to bar repetitive or frivolous litigation; Conway
offers no reason to believe that the injunction will impede her ability to file
nonfrivolous suits in the district court.

        In her appeal of the Executive Committee’s decision, Conway has
demonstrated that there is a continued need to curtail her filings by submitting an
incoherent brief and filing numerous frivolous motions with this court. An appeal
that is lacking in substance or that simply rehashes positions that the district court
properly rejected is frivolous, and we may impose sanctions. Fed. R. App. P. 38;
Greviskes v. Univs. Research Ass’n, Inc., 417 F.3d 752, 760 (7th Cir. 2005); Berwick
Grain Co., Inc. v. Illinois Dep’t of Agric., 217 F.3d 502, 505 (7th Cir. 2000).
Accordingly, we order Conway to show cause within 10 days why she should not be
required to pay a $1,000 sanction. If she does not respond within that time, or if
she refuses to pay any sanction we might assess, we will enter an order instructing
the clerks of all the federal courts in this circuit to return unfiled any papers
submitted either directly or indirectly by or on behalf of Conway unless and until
she pays in full the sanction that has been imposed against her. See Support Sys.
Int’l, Inc. v. Mack, 45 F.3d 185, 186 (7th Cir. 1995) (per curiam).

                                                                          AFFIRMED.